DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 12 has been amended in view of applicant’s response filed 9/15/2020.  Claim 19 is canceled.  New claim 23 has been added.  Therefore, claims 1-18 and 20-23 are currently under examination.
Status of Previous Rejections
The rejection of claims 12-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of applicant’s claim amendments filed 9/15/2020.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kool et al. US 2012/0060721(Kool), and further in view of Baldi US 5,128,179(Baldi).
Kool teaches a chromizing process for treating an internal and/or an external surface of a turbine part, such as an air foil[0004, 0016] with a coating slurry comprising 
Regarding claims 1-18 and 20, since Kool does not teach that the binder such as colloidal silica are evaporated as volatile components, the examiner concludes that the colloidal silica as taught by Kool would have remained in the coating matrix as claimed.
However, Kool does not explicitly teach the claimed removing of residue by using a cleaning solution.
Baldi teaches a chromizing treatment comprising an additional cleaning step using a hydroxide containing solution for removal of excess alphachrome.
Therefore, it would have been obvious to one of ordinary artisan to have incorporated the cleaning step of Baldi utilizing a hydroxide containing cleaning solution into the process of Kool in order to remove alphachrome left on the surface of chromized layer as taught by Baldi(abstract).
Additionally, the amount of Cr in the slurry of Kool in view of Baldi significantly overlaps the claimed amount of solid in the slurry.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, the chromizing treatment of Kool in view of Baldi takes place in a pressure chamber as claimed.
Lastly, the silica as taught by Baldi reads on the claimed residue-removal agent.
Regarding claims 21-22, since the hydroxide containing cleaning solution as taught by Baldi is materially the same as claimed cleaning solution, one of ordinary skill in the art would have expected that the hydroxide containing solution of Baldi would 
Regarding claim 23, Kool further teaches that the source of Cr is Cr powder[0010,0017].
Response to Arguments
Applicant's arguments filed 9/15/2020 have been fully considered but they are not persuasive. 
In the remarks, applicant argues that neither Kool nor Baldi teaches that the colloidal silica is remained on the surface of the Cr diffused surface, therefore, cannot read on the claimed residue removal agent. 
The examiner does not find applicant’s argument convincing because Kool teaches the same steps of applying a Cr diffusion coating slurry containing the same Cr powder and colloidal silica.  Since colloidal silica as taught by Kool is the same material as the residue-removal agent, the examiner concludes that the colloidal silica as taught by Kool reads on the claimed residue-removal agent.  Additionally, according to the instant specification, the Cr diffusion heating treatment takes place at 1900-2000ºF (1038-1093ºC) for 6-16 hours[0032].  Kool teaches that the Cr diffusion heating treatment temperature is about 650 ºC-about 1100ºC, preferably about 800ºC-about 900ºC[0039], for about 30 minutes to about 8 hours[0040].  Therefore, the heating time as taught by Kool is generally the same or lower than the heating time disclosed by the instant invention, and the heating duration as taught by Kool is generally the same or shorter than the heating duration of the instant invention.  The examiner concludes that the silica from the colloidal silica in the slurry of Kool would have remained on the 
Applicant further argues that there is no evidence that the solution of alkali metal permanganate and alkali metal hydroxide as taught by Baldi would remove colloidal silica.
The examiner does not find applicant’s argument convincing because the hydroxide containing cleaning solution of Baldi is compositionally the same as claimed cleaning solution, therefore, one of ordinary skill in the art would have expected it to perform the same as claimed cleaning solution, including its ability to remove silica containing residue as claimed.
Applicant further argues that Kool in view of Baldi do not teach the claimed formation of a continuous matrix after heat treatment. 
The examiner does not find applicant’s argument convincing because the slurry of Kool is compositionally the same as claimed slurry and the heating treatment conditions of Kool overlap the heating treatment conditions described in the instant specification.  One of ordinary skill in the art would have expected significantly similar results after the Cr diffusion heat treatment Kool, such as the claimed formation a continuous matrix.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG

Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733